     Case 5:18-cr-00026 Document 716 Filed 10/22/19 Page 1 of 3 PageID #: 3295



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 5:18-cr-00026

JAMES H. BLUME, JR. -01,
MARK T. RADCLIFFE -02,
MICHAEL T. MORAN -04,
SANJAY MEHTA -05,
BRIAN GULLETT -06,
VERNON STANLEY -07,
MARK CLARKSON -08,
WILLIAM EARLEY -09,
ROSWELL TEMPEST LOWRY -11,

                               Defendants.



                                              ORDER


        The Court has reviewed the Motion to Continue Trial on Behalf of Defendant Roswell

Tempest Lowry, M.D. (Document 665) filed in the above-styled matter. Therein, Defendant

Lowry moves for a continuance of the trial, and related dates, and for a finding of excludable time

under the Speedy Trial Act, on the grounds, inter alia, that Defendant Lowry is suffering from

numerous medical and health-related conditions, is scheduled for an upcoming surgery, and,

therefore, needs a continuance of the existing trial-related dates. The requested delay is not

attributable to lack of diligent preparation or failure to obtain evidence or witnesses on the part of

the Government, or to congestion of the Court’s calendar.

                                                  1
    Case 5:18-cr-00026 Document 716 Filed 10/22/19 Page 2 of 3 PageID #: 3296



         WHEREFORE, finding that the interest of the public and the Defendants in a speedy trial

is outweighed by the ends of justice served by granting a continuance, the Court, for good cause

shown as set forth in the motion, does hereby ORDER that the motion (Document 665) be

GRANTED. The trial, previously scheduled for November 18, 2019, is CONTINUED as to all

Defendants to February 24, 2020, at 9:00 a.m.          Counsel should be prepared to select a jury on

the preceding Friday if so ordered by the Court. The Court ORDERS that the deadline for filing

superseding indictments, if any, shall be thirty days prior to the trial date and that the parties submit

their respective witness lists and any proposed voir dire and jury instructions no later than

February 10, 2020.

         The Court further ORDERS that the pretrial motions hearing, previously scheduled for

November 1, 2019, be CONTINUED to February 4, 2020, at 1:30 p.m., in Beckley, West

Virginia, before the Honorable Omar J. Aboulhosn. The deadline for filing pretrial motions was

October 15, 2019.

         The parties are ORDERED to notify the Court of any proposed plea agreement in

sufficient time such that a plea hearing may be scheduled by the Court no later than a week before

trial. Furthermore, the parties are put on notice that, should a scheduled plea hearing not be

completed, the Court will not consider the same to be good cause to support a continuance of the

trial.

         The United States Marshals Service is ORDERED to transport any incarcerated Defendant

from his location of confinement to the aforesaid court proceedings.




                                                   2
   Case 5:18-cr-00026 Document 716 Filed 10/22/19 Page 3 of 3 PageID #: 3297



       The Court FINDS that the time between November 18, 2019, and February 24, 2020, is

excludable from the computation of time within which trial must commence, pursuant to 18 U.S.C.

§ 3161(h)(7).

       The Court DIRECTS the Clerk to send a copy of this Order to Magistrate Judge

Aboulhosn, to the Defendants and their respective counsel, to the United States Attorney, to the

United States Probation Office, and to the Office of the United States Marshal.

                                             ENTER:         October 22, 2019




                                                3
